Title: To Alexander Hamilton from Jeremiah Olney, 2 September 1790
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, September 2, 1790. “I herewith enclose my monthly return of Bonds for August, and the weekly one for Cash.… Your letter of the 20. and Mr. Coxe’s of the 19 of August covering several laws of the United States, have come to hand. I observe that the duties which have been collected upon Merchandise of the growth and manufacture of the United States, shipped for sale to foreign ports, and returned for want of a market, are to be refunded. The amount of such duties collected by me is about thirty three Dollars, which I shall accordingly repay. Foreign tonnage has not been demanded by me upon any vessels of the description mentioned in your letter.”
